DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment dated 10/05/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PG Pub. US 2016/0222721 A1 – Rettig.

Regarding claim 31.
Rettig discloses a covering (Fig 1) for an architectural opening, the covering comprising: 
a head rail (14, fig 3) including a downwardly-directed fin (66, fig 5) said fin including a distal end (Fin 66 includes distal ends 74 and 94, fig 5) spaced apart from a remainder of said head rail; 
a first magnetic element (magnet 110, Fig 5) supported by said head rail; 
a shade member (38, fig 3); 
a first rail (18, fig 5) coupled to said shade member, said first rail having a retention channel (82, fig 5) formed in an interior surface of said first rail; and 
a magnet assembly (110 and 114, fig 5) positioned at least partially within said retention channel, said magnet assembly including a second magnetic element (114, fig 5) configured to magnetically engage said first magnetic element to releasably secure said first rail to said head rail; 
wherein
said first rail includes an outer face (86b, fig 5) defined by one of a front face or a rear face of said first rail (face 86a defines a face on the front half of first rail 18, and face 86b defines a face on the rear half of rail 18, see fig 5); and, when said first magnetic element is magnetically engaged with said second magnetic element, said fin extends outwardly from said head rail and vertically overlaps (Fin 66 extends downward at lip 74, breaking the plane between 86a and 86b. See fig 5) a portion of said outer face of said first rail such that said distal end of said fin is positioned along said outer face of said first rail vertically below an outer edge of a line of connection defined between said head rail and said first rail. (Fin 66 extends downward at lip 74. See fig 5)

Regarding claim 32.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said fin (66, fig 5) is operable to engage said first rail along said outer face (86b, fig 5) of said first rail (18, fig 5) to guide said first rail into position relative to said head rail.

Regarding claim 33.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said fin is formed integrally with said head rail. (Fin is made integral to the head rail when assembled)

Claim(s) 31, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2011/0023371 – Lethers et al., hereinafter Lethers.

Regarding claim 31.
Lethers discloses a covering (Fig 1) for an architectural opening, the covering comprising: 
a head rail (115, fig 5) including a downwardly-directed fin (140, fig 5), said fin including a distal end spaced apart from a remainder of said head rail (See fig 5); 
a first magnetic element (121, Fig 5) supported by said head rail; 
a shade member (130, fig 5); 
a first rail (118, fig 5) coupled to said shade member, said first rail having a retention channel (holding second magnet 120, fig 5) formed in an interior surface of said first rail; and 
a magnet assembly (including 120, fig 5) positioned at least partially within said retention channel, said magnet assembly including a second magnetic element (120, fig 5) configured to magnetically engage said first magnetic element to releasably secure said first rail to said head rail; 
wherein: said first rail includes an outer face defined by one of a front face or a rear face of said first rail; and, 
when said first magnetic element is magnetically engaged with said second magnetic element, said fin extends outwardly from said head rail and vertically overlaps a portion of said outer face of said first rail such that said distal end of said fin is positioned along said outer face of said first rail vertically below an outer edge of a line of connection defined between said head rail and said first rail. (See fig 5)

Regarding claim 39.
Lethers discloses all limitations of claim 31.
Furthermore, Lethers discloses said magnet assembly includes a locking mechanism (See elements 158 and 159 in fig 6) configured to be actuated relative to said first rail between a first position (Spring clip 159 extended), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (Spring clip 159 compressed), at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
	
Regarding claim 40.
Lethers discloses all limitations of claim 31.
Furthermore, Lethers discloses: 
said magnet assembly comprises a locking mechanism having a first movable member (159, Fig 6) and a second movable member (158, fig 6); and 
said first movable member of said locking mechanism is adjustable relative to said second movable member of said locking mechanism to move said second movable member from a first position (Spring clip compressed), said second magnetic element and said locking mechanism are movable together along a length of said first rail, into a second position (Spring clip extended) of increased frictional engagement with said first rail to restrain said second magnetic element from moving relative to said first rail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 36-38 and 41-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rettig in view of PG Pub. US 2013/0247472 A1 – Mentasti et al., hereinafter Mentasti.

Regarding claim 36.
Rettig discloses all limitations of claim 31.
Rettig further discloses a damping element (coil spring acting on 66 in figs 4 and 5) separate from said shade member and being associated with at least one of said head rail or said first rail; 
Rettig does not disclose at least a portion of said damping element extends between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element to reduce noise created as said first rail is moved into a closed position adjacent said head rail.
However, Mentasti teaches a damping element (7, fig 3); 
Wherein at least a portion of said damping element extends between said first (9, fig 3) and second magnetic elements (33, fig 3) when said second magnetic element magnetically engages said first magnetic element to reduce noise created as a door is moved into a closed position adjacent a cabinet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the gasket 10, incorporating the damping element of Mentasti. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise or create a softened connection created as said first rail is moved into a closed position adjacent said head rail.
	
Regarding claim 37.
The combination of Rettig and Mentasti teaches all limitations of claim 36.
Furthermore, the combination teaches: 
said head rail includes a gasket member (Mentasti 10, fig 3) positioned adjacent a bottom side of said head rail (Mentasti 17, fig 3; Rettig 66, fig 4); 
said damping element (Mentasti 7, fig 3) is formed by a portion of said gasket member (Mentasti 10, fig 3) extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 38.
The combination of Rettig and Mentasti teaches all limitations of claim 36.
Furthermore, the combination teaches: 
said head rail includes a gasket member (Mentasti 10, fig 3) positioned adjacent a bottom side of said head rail (Mentasti 17, fig 3; Rettig 66, fig 4); 
said damping element (Mentasti 7, fig 3) is formed by or associated with a wall of at least one of said gasket member (Mentasti 10, fig 3) or said first rail extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 41.
Rettig discloses a covering (Fig 1) for an architectural opening, the covering comprising: 
a head rail (14, fig 1); 
a first magnetic element (110, fig 4) supported by said head rail; 
a shade member (38, fig 1); 
a movable rail (18, fig 1) coupled to and supporting said shade member for movement between an extended position and a retracted position; 
a second magnetic element (114, fig 4) associated with said movable rail, said second magnetic element configured to magnetically engage said first magnetic element as said movable rail is moved into a closed position adjacent said head rail (See fig 5); and 
a damping element (coil spring acting on 66 in figs 4 and 5) separate from said shade member and being associated with at least one of said head rail or said movable rail, 
Rettig does not disclose at least a portion of said damping element extending between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element to reduce noise created as said movable rail is moved into the closed position adjacent said head rail.
However, Mentasti teaches a damping element (7, fig 3); 
Wherein at least a portion of said damping element extends between said first (9, fig 3) and second magnetic elements (33, fig 3) when said second magnetic element magnetically engages said first magnetic element to reduce noise created as a door is moved into a closed position adjacent a cabinet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the gasket 10, incorporating the damping element of Mentasti. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise created as said first rail is moved into a closed position adjacent said head rail.

Regarding claim 42.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, the combination teaches said damping element is an acoustic material associated with said at least one of said head rail or said movable rail. (This is inherently taught, as all materials have acoustic properties, to either transmit, attenuate or absorb sound, and are therefore acoustic materials.)

Regarding claim 43.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, the combination teaches: 
said head rail includes a gasket member (Mentasti 10, fig 3) positioned adjacent a bottom side of said head rail (Mentasti 17, fig 3; Rettig 66, fig 4); 
said damping element (Mentasti 7, fig 3) is formed by a portion of said gasket member (Mentasti 10, fig 3) extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 44.
The combination of Rettig and Mentasti teaches all limitations of claim 43.
, wherein a top face of said movable rail is configured to contact said portion of said gasket member when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 45.
The combination of Rettig and Mentasti teaches all limitations of claim 43.
, wherein said portion of said gasket member is formed from an acoustic material that differs from a material used to form another portion of said gasket member.

Regarding claim 46.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
, wherein: 
said head rail includes a gasket member positioned adjacent a bottom side of said head rail; 
said damping element is formed by or associated with a wall of at least one of said gasket member or said movable rail extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 47.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
, further comprising a fin extending downwardly from said head rail, said fin operable to engage said movable rail to guide said movable rail into said closed position.

Regarding claim 48.
The combination of Rettig and Mentasti teaches all limitations of claim 47.
, wherein, when said first magnetic element is magnetically engaged with said second magnetic element, said fin extends from said head rail to a position vertically below an outer edge of a line of connection defined between said head rail and said movable rail.

Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rettig in view of Lethers.

Regarding claim 39.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said magnet assembly includes a locking mechanism (screw 106 in fig 4) configured to be actuated relative to said first rail between a first position (Screwed into holder 102 in fig 4), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (unscrewed), 
However, Rettig does not disclose a second position at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
However, Lethers teaches a magnet assembly including a locking mechanism (See elements 158 and 159 in fig 6) configured to be actuated relative to said first rail between a first position (Spring clip 159 extended), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (Spring clip compressed), at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.
	
Regarding claim 40.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses: 
said magnet assembly comprises a locking mechanism having a first movable member (Screw 106 in fig 4) and a second movable member (Magnet holder 102 in fig 4); and 
said first movable member of said locking mechanism is adjustable relative to said second movable member of said locking mechanism to move said second movable member from a first position, (If the screw is unscrewed, the holder will fall out)
Rettig does not disclose said second magnetic element and said locking mechanism are movable together along a length of said first rail, into a second position of increased frictional engagement with said first rail to restrain said second magnetic element from moving relative to said first rail.
However, Lethers teaches said second magnetic element (158 in fig 6) and said locking mechanism (159 in fig 6) are movable together along a length of said first rail, into a second position of increased frictional engagement (Spring clip 159 extended) with said first rail to restrain said second magnetic element from moving relative to said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.
	
Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rettig and Mentasti as applied to claim 41 above, and further in view of Lethers.

Regarding claim 49.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, Rettig discloses said magnet assembly includes a locking mechanism (screw 106 in fig 4) configured to be actuated relative to said first rail between a first position (Screwed into holder 102 in fig 4), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (unscrewed), 
However, Rettig does not disclose a second position at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
However, Lethers teaches a magnet assembly including a locking mechanism (See elements 158 and 159 in fig 6) configured to be actuated relative to said first rail between a first position (Spring clip 159 extended), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (Spring clip compressed), at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Rettig and Mentasti with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.

Regarding claim 50.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, Rettig discloses:
said magnet assembly comprises a locking mechanism having a first movable member (Screw 106 in fig 4) and a second movable member (Magnet holder 102 in fig 4); and 
said first movable member of said locking mechanism is adjustable relative to said second movable member of said locking mechanism to move said second movable member from a first position, (If the screw is unscrewed, the holder will fall out)
Rettig does not disclose said second magnetic element and said locking mechanism are movable together along a length of said first rail, into a second position of increased frictional engagement with said first rail to restrain said second magnetic element from moving relative to said first rail.
However, Lethers teaches said second magnetic element (158 in fig 6) and said locking mechanism (159 in fig 6) are movable together along a length of said first rail, into a second position of increased frictional engagement (Spring clip 159 extended) with said first rail to restrain said second magnetic element from moving relative to said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Further modify the combination of Rettig and Mentasti with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.


Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 31 have been considered but are moot in light of the new ground of rejection.
Applicant’s arguments with respect to claim(s) 41 have been considered but they are not persuasive.
In response to applicant's argument that the Mentasti reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem addressed is the soft-close of magnetically attracted members. Soft closing or other shock absorption is well known and generally desirable in the mechanical arts, and the soft-close of magnetically attracted members particularly relevant to the problem at hand of magnetically attracted parts of window coverings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rubber or similarly pliable damper to affect a soft close of a window shade in the same way a refrigerator does because it is a similar problem to be solved. In short, the problem faced is directed to magnetic connection means, therefore, Mentasti is analogous art because it is reasonably pertinent to the problem faced. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634